Citation Nr: 0639337	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in March 
2004, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


REMAND

The veteran claims that service connection is warranted for 
PTSD because he has this disorder as a result of exposure to 
mortar and rocket attacks while serving in Vietnam.  In 
addition, he claims that one of his friends was murdered by a 
fellow serviceman, and although the veteran did not witness 
the attack, he saw the body.  The Board notes that while the 
originating agency contacted the National Personnel Records 
Center (NPRC) in an attempt to verify the veteran's 
allegation that his friend was murdered while in Vietnam, the 
Board has not found the development in this case to be 
adequate.  In this regard, the Board notes that information 
from a web site for the Vietnam War Memorial indicates that 
the murder alleged by the veteran occurred on October 1, 
1968, whereas the originating agency's request for verifying 
information have either been incomplete or have not correctly 
specified the time period in question.  In addition, the 
originating agency has not attempted to verify the veteran's 
allegation that his unit was exposed to enemy mortar and 
rocket fire.  As these stressors are potentially verifiable, 
additional development should be undertaken to attempt to 
verify them.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice concerning the 
effective-date and disability rating 
elements of the claim and notice that he 
should submit all pertinent evidence in 
her possession.

2.  The RO or the AMC should contact the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly known 
as the U.S. Armed Forces Service Center 
for Unit Records Research (CURR) and 
request it to provide any information 
that might verify that Frank Wells, Jr. 
was assigned to the veteran's unit at the 
time of his murder on October 1, 1968.  
It should also be requested to verify the 
veteran's allegation that his unit was 
subjected to mortar and rocket fire.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the appellant's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
or the AMC should issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



